Citation Nr: 1506774	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-14 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a left knee disability.

2.  Entitlement to an initial compensable rating for tinea unguium.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 
INTRODUCTION

The Veteran served on active duty from April 1976 to July 1976 and from April 1998 to February 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that new VA examinations are necessary in order to accurately adjudicate the Veteran's claims for increased rating.  The most recent VA examinations were conducted in 2009, over five years ago.  To that extent, available VA treatment records are dated only until 2011.  At her November 2014 hearing, the Veteran reported that her disabilities had worsened in recent years.  Therefore, remand for new examinations and more recent treatment records is necessary in this instance. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who have treated the Veteran for her left knee disability and tinea unguium since service.   After securing the necessary releases, obtain these records as well as VA treatment records dated since January 2011. 

2.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the severity of her left knee disability.  The examiner should conduct all necessary testing, including testing for instability of the knee.  The claims file should be reviewed by the examiner.  All opinions should be accompanied by clearly explained rationale.

3.  Schedule the Veteran for a VA examination to determine the severity of her tinea unguium.  The examiner should determine the percentage of exposed area affected by tinea unguium and the percentage of the total body affected by tinea unguium.  The claims file should be reviewed by the examiner.  All opinions should be accompanied by clearly explained rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




